Title: [Diary entry: 20 June 1786]
From: Washington, George
To: 

Tuesday 20th. Mercury at 71 in the morning—77 at Noon and 78 at Night. Morning clear and pleasant with but little wind. In the afternoon the Wind blew from the Eastward, & a cloud arising in the contrary direction it began about 9 Oclock to rain very powerfully and continued to do so, more or less through the Night. Mr. Craik went away before Breakfast, and the rest of the Company about 11 Oclock, at which time I rid to the Plantations at Dogue Run & ferry and to the Meadows where People were cutting & making Hay. Stopped the cutters at the ferry, and set them to making hay; having too much grass down & exposed for the numbers employed in this business to execute in time without.  Mr. Shaw went up to Alexandria on my business and returned in the afternoon.